IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PENNSYLVANIA DEPARTMENT OF                  :   No. 334 MAL 2022
HEALTH,                                     :
                                            :
                   Petitioner               :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
TODD SHEPHERD,                              :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of December, 2022, the Petition for Allowance of Appeal

is DENIED.